IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


JOSE M. VEGA,

              Appellant,

v.                                                     Case No. 5D17-3493

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed April 6, 2018

3.850 Appeal from the Circuit
Court for Osceola County,
Elaine A. Barbour, Judge.

Jose M. Vega, Bristol, pro se.

No Appearance for Appellee.


PER CURIAM.

       The appellant, Jose M. Vega, appeals the trial court’s summary denial of the

motion he filed pursuant to Florida Rule of Criminal Procedure 3.850. In the motion, Vega

alleged that he entered into a plea agreement that provided that he would admit his

violation of probation and serve an additional eighteen months in prison. Vega had

previously served a sentence of ten years in prison on the substantive charges. The trial

court, in accordance with the plea agreement, sentenced him to eleven years and 283
days in prison, with credit for 103 days served in the county jail and the ten years he had

previously served in the Department of Corrections.

       After he was sentenced, the Department of Corrections calculated the gain time

Vega was entitled to from his previous term of incarceration. Pursuant to that calculation,

Vega would be required to serve in excess of the eighteen months in prison provided for

in his plea agreement. Accordingly, we reverse the order denying Vega’s motion and

remand this case to the trial court to either resentence Vega in accordance with the plea

agreement or to allow him to withdraw his plea. See Dellofano v. State, 946 So. 2d 127,

129 (Fla. 5th DCA 2007); Dellahoy v. State, 816 So. 2d 1253, 1253 (Fla. 5th DCA 2002).


       REVERSED and REMANDED.

SAWAYA, ORFINGER and BERGER, JJ., concur.




                                            2